       Case 4:18-cv-00376-RH-MAF Document 41 Filed 08/11/21 Page 1 of 3
                                                                       Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


KAIF MUHAMMAD
f/k/a KEITH O. JOHNSON,

              Plaintiff,

v.                                           CASE NO. 4:18cv376-RH-MAF

MARK S. INCH, SECRETARY
of the FLORIDA DEPARTMENT OF
CORECTIONS,

              Defendant.

_____________________________________/


                     ORDER VACATING THE DEFAULT
                   AND GRANTING THE MOTION TO STAY


       The plaintiff is a prisoner in the Florida Department of Corrections. He was

convicted and sentenced under the name Keith O. Johnson but has changed his

name for religious reasons to Kaif Muhammad. This order uses his current name

and thus refers to him as Mr. Muhammad.

       As required for all prisoners, Mr. Muhammad has an identification card. The

Department allows only his original name on the front of the identification card,

relegating the religiously changed name to the back.



Case No. 4:18cv376-RH-MAF
       Case 4:18-cv-00376-RH-MAF Document 41 Filed 08/11/21 Page 2 of 3
                                                                         Page 2 of 3




       In this action Mr. Muhammad asserts this policy violates the Religious Land

Use and Institutionalized Persons Act of 2000. He seeks relief against the Secretary

of the Department of Corrections in his official capacity. The Secretary failed to

respond to the complaint—actually the third amended complaint—after service of

process. The clerk entered a default.

       The Secretary has moved to set aside the default and to stay further

proceedings pending a ruling by the United States Court of Appeals for the

Eleventh Circuit on review of Sims v. Inch, 400 F. Supp. 3d 1272 (N.D. Fla. 2019).

The motions are before the court on the magistrate judge’s report and

recommendation, ECF No. 40. No objections have been filed.

       This order accepts the recommendation and grants both motions. This order

vacates the default because that is the proper result, as explained in the report and

recommendation. This order stays the case only because the plaintiff has not

objected.

       IT IS ORDERED:

       1. The report and recommendation is accepted.

       2. The motion to set aside the clerk’s default, ECF No. 39, is granted. The

default is vacated.

       3. The motion to stay, ECF No. 38, is granted. All proceedings are stayed




Case No. 4:18cv376-RH-MAF
       Case 4:18-cv-00376-RH-MAF Document 41 Filed 08/11/21 Page 3 of 3
                                                                     Page 3 of 3




pending the Eleventh Circuit’s decision on review of Sims v. Inch.

       SO ORDERED on August 10, 2021.

                                     s/Robert L. Hinkle
                                     United States District Judge




Case No. 4:18cv376-RH-MAF
